
	

113 S1136 IS: Nicaraguan Tariff Preference Level Extension Act of 2013
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1136
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize the extension of preferential tariff
		  treatment for certain textile goods imported from Nicaragua.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nicaraguan Tariff Preference Level
			 Extension Act of 2013.
		2.Extension of
			 tariff preference level program for Nicaragua
			(a)In
			 generalThe President shall proclaim an extension until December
			 31, 2024, of the preferential tariff treatment for apparel goods imported from
			 Nicaragua—
				(1)described in U.S.
			 Note 15 to subchapter XV of chapter 99 of the Harmonized Tariff Schedule of the
			 United States; and
				(2)provided for
			 under Annex 3.28 of the Dominican Republic–Central America–United States Free
			 Trade Agreement and the letters described in subparagraphs (A) and (B) of
			 section 1634(a)(2) of the Miscellaneous Trade and Technical Corrections Act of
			 2006 (title XIV of Public Law 109–280; 120 Stat. 1167).
				(b)Limitation on
			 application of one-for-One purchasing rule for cotton woven
			 trousersThe limitation specified in clause (iv) of paragraph
			 (7)(b) of the letter described in section 1634(a)(2)(A) of the Miscellaneous
			 Trade and Technical Corrections Act of 2006 shall apply with respect to the
			 one-for-one purchasing rule described in paragraph (7)(b) of that letter in
			 each year after the extension pursuant to subsection (a) of the preferential
			 tariff treatment described in that subsection.
			(c)Amendment to
			 Miscellaneous Trade and Technical Corrections Act of 2006Section 1634(c) of the Miscellaneous Trade
			 and Technical Corrections Act of 2006 is amended—
				(1)in paragraph (1)—
					(A)by striking under Annex 3.28 of the
			 Agreement and inserting under the Nicaraguan tariff preference
			 level program; and
					(B)by striking
			 provided in Annex 3.28 of the Agreement and inserting
			 under the Nicaraguan tariff preference level program;
					(2)in paragraph (2),
			 by striking provided in Annex 3.28 of the Agreement and
			 inserting under the Nicaraguan tariff preference level program;
			 and
				(3)by adding at the
			 end the following:
					
						(4)Nicaraguan
				tariff preference level program definedIn this subsection, the
				term Nicaraguan tariff preference level program means the
				preferential tariff treatment provided for under Annex 3.28 of the Agreement
				and extended pursuant to the Nicaraguan
				Tariff Preference Level Extension Act of
				2013.
						.
				
